Name: Commission Regulation (EC) No 3495/93 of 20 December 1993 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|31993R3495Commission Regulation (EC) No 3495/93 of 20 December 1993 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99 Official Journal L 319 , 21/12/1993 P. 0015 - 0016 Finnish special edition: Chapter 3 Volume 54 P. 0060 Swedish special edition: Chapter 3 Volume 54 P. 0060 COMMISSION REGULATION (EC) No 3495/93 of 20 December 1993 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EC) No 3179/93 (2), and in particular Article 16 (6) thereof, Whereas Commission Regulation (EEC) No 2828/93 (3), lays down common rules of verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99; Whereas, with a view to simplifying administration, the way in which the security referred to in Article 1 of the aforementioned Regulation is calculated should be adjusted and certain imports should be exempted from the verification arrangements; whereas, to take account of the principle of proportionality, the implications of a limited overrun of the period of validity of the security should be defined; Whereas to facilitate the use of the T 5 control copy pursuant to Regulation (EEC) No 2828/93, specific indications should be added to that document; whereas the conditions for issuing this copy should also be specified for the quantities stored in customs warehouses at the time of entry into force of that Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EEC) No 2828/93 is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 1. The placing in free circulation of oils falling within CN codes 1515 90 59 and 1515 90 99 shall be subject to the issue of a T 5 control copy in accordance with the procedure laid down in Commission Regulation (EEC) No 3566/92. However, the placing in free circulation of quantities of the aforementioned oils less than 500 kg, or presented in packagings in accordance with the requirements of the first indent of Article 3, shall be exempt from the application of this Regulation. The quantities exempted shall be communicated to the Commission by the Member States at the end of each quarter. However, they shall inform the Commission without delay if the quantities in question are abnormal. The customs office where the customs formalities for release to free circulation are completed shall issue the T 5 control copy after a security calculated in accordance with the rules in paragraph 3 has been provided; 2. The T 5 copy shall include: - in box 104, the indication "products to be used as provided for in the first subparagraph of Article 3 of Regulation (EEC) No 2828/93", - in box 106, where appropriate, the name and address of the packaging and/or processing company, where such operations are not carried out by the consignee referred to in box 8; 3. The amount of the security referred to in paragraph 1 shall be equal to ECU 110 per 100 kg.' 2. The two indents in the first paragraph of Article 3 are replaced by the following: '- they have been placed, either in the unaltered state or after processing, in packagings with a content of not more than five litres of oils other than olive oils, or - they have been used or processed into products other than olive oils, or - they have left the customs territory of the Community.' 3. The following fourth paragraph is added to Article 3: 'However, if the time limit down is exceeded by a period not exceeding two months, the security shall be released after deduction of 10 % per month of delay or part thereof.' 4. The second paragraph of Article 4 is replaced by the following: 'This Regulation shall apply also to products which, on the date on which it enters into force, have been placed in free circulation but are still stored in customs warehouses, subject to the issuing of the T 5 control copy retroactively in accordance with Article 16 of Regulation (EEC) No 3566/92.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, point 4 of Article 1 shall apply from 19 October 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 285, 20. 11. 1993, p. 9. (3) OJ No L 258, 16. 10. 1993, p. 15.